Citation Nr: 1536747	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-04 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, right knee.
 
2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome, left knee.

3.  Entitlement to an increased rating for a mood disorder, currently evaluated as 70 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which increased the Veteran's disability ratings to 10 percent for his left and right knee disabilities.

The Veteran's knee claims were remanded by the Board in January 2012.  In a September 2014 decision, the Board denied entitlement to ratings in excess of 10 percent for the Veteran's left and right knee disabilities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, based upon a Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matters for further consideration.

The June 2015 JMR states that the Board failed to provide an adequate statement of reasons or bases for its finding that appellant failed to report for a January 25, 2012, VA examination scheduled for the knees and failed to show good cause for missing it.  In particular the JMR goes on to state that the Board failed to discuss whether the record contains evidence showing that the appellant was actually notified of the January 25, 2015 VA examination that he missed.  The Board notes that the Veteran was scheduled for a January 25th VA examination in 2012, and not in 2015.  The Board concludes that the one reference in the JMR to January 25, 2015 must be a typographical error.  The Board has carefully reviewed the Veteran's paper claims file, his VBMS (Veterans Benefits Management System) electronic file, and his Virtual electronic file and all the evidence indicates that the Veteran was scheduled for a VA examination on January 25, 2012.  There is no evidence in any of the Veteran's files indicating that a VA examination was ever scheduled for a January 25th VA examination in 2015.  Accordingly, the decision below includes discussion of the adequacy of the notice provided to the Veteran of the January 25, 2012 VA examination that he missed. 

The issue of entitlement to an increased rating for a mood disorder and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was scheduled for a January 2012 VA examination of the knees that was scheduled in connection with his claim for increased ratings for his left and right knee disabilities.
 
2.  The Veteran failed to report for the January 2012 VA examination and has not shown good cause his failure to report. 


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied on the basis of the Veteran's failure to report for a scheduled VA medical examination in connection with his claim.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  A rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied on the basis of the Veteran's failure to report for a scheduled VA medical examination in connection with his claim.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice was sent to the Veteran by way of a February 2009 VCAA-compliant letter.

Also, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran was scheduled for a January 2012 VA examination in relation to his left and right knee claims.  This examination was scheduled pursuant to a previous Board remand.  A letter to the Veteran dated January 2012 indicated to the Veteran that VA will schedule him for an examination in connection with his claim.  Notice of the consequences for a failure to report was outlined in the letter.  The Veteran then failed to appear for the scheduled examination and the record contains no justifiable indication, or good cause, of the reason for his failure to appear.  The Board finds that the Veteran was given an opportunity to present for a VA examination and was presented with notice of the consequences of failing to appear.  Therefore, VA satisfied its duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2014).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating that was filed in October 2008. 

The record reflects that VA scheduled the Veteran for an examination in January 2012, that he failed to report for the January 2012 VA examination, and that he has failed to provide good cause for his absence.  A claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  In fact, the Veteran has not provided any reason for his failure to appear for the examination. 

There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  A February 2012 supplemental statement of the case (SSOC) informed the Veteran that a notification letter was sent to his last known address; that the RO had not received any returned mail marked as undeliverable; and had not received a statement from the Veteran indicating why he failed to report for his examination.  Moreover, the Veteran has not contended that he did not receive notification from VA.  Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).  The Veteran was also notified that failure to report to the scheduled VA exams would result in the denial of his claim in a January 2012 letter from VA.  Although the actual notice letter for the date and time of the examination is not present in the claims folder, the presumption of regularity still applies per VA's normal practice of advising the claimant of the time and place of a VA examination.  Therefore, the Board concludes that the Veteran has not shown good cause for his failure to report for the examination.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000).

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, a VA examination was necessary to determine the current nature and severity of the Veteran's right and left knee disabilities.  He was scheduled for such an examination and did not appear.  The claim on appeal is not an original compensation claim and the current severity of the Veteran's knee disabilities cannot be determined based on the evidence of record.  38 C.F.R. § 3.160(b).  The original claim for compensation was the VA Form 21-526 received in May 1994.  Rather, the Veteran's claim falls into the other category of cases of a claim for increase.  In this case, the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the claim must be denied as a matter of law.


ORDER

A rating in excess of 10 percent for patellofemoral pain syndrome, right knee, is denied.

A rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied.


REMAND

In May 2013 the RO issued a rating decision which in part denied the Veteran's claim for TDIU.  A review of the Veteran's VBMS file reveals that in August 2013 the Veteran submitted a notice of disagreement (NOD) with the May 2013 rating decision to the extent that it denied the Veteran TDIU.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the Veteran's VBMS file also reveals that in November 2014 the RO issued a rating decision that denied a claim for a rating in excess of 70 percent for a mood disorder.  In May 2015 the Veteran submitted an NOD in which he disagreed with the November 2014 rating decision to the extent it denied an increased rating for his mood disorder.  The Veteran has not been issued a statement of the case (SOC) on this matter.  The current lack of a statement of the case regarding this claim is a procedural defect requiring remand.  See Manlincon, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to an increased rating for a mood disorder and the issue of entitlement to TDIU.  The Veteran and his attorney should be provided notice of the Veteran's right to file a substantive appeal.  These claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


